Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-17-2008

George Joseph v. Todd Haskins
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-1767




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"George Joseph v. Todd Haskins" (2008). 2008 Decisions. Paper 221.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/221


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-299                                                    NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                                  No. 08-1767
                                  ___________

                              GEORGE JOSEPH,

                                               Appellant

                                        v.

              TODD HASKINS, Medical Director; DR. SPRAGUE;
             JEN BIRTCH, Physician's assistant; WENDY JOHNSON,
                Nurse Administrator; PRIME CARE MEDICAL;
                        DAVID KUNHOLD, Warden
                  ____________________________________

                 On Appeal from the United States District Court
                      for the Middle District of Pennsylvania
                           (D.C. Civil No. 06-cv-01999)
                 District Judge: Honorable James F. McClure, Jr.
                  ____________________________________

      Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
      or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                               September 25, 2008
         Before: BARRY, CHAGARES and STAPLETON, Circuit Judges

                       (Opinion filed November 17, 2008)
                                   _________

                                   OPINION
                                   _________

PER CURIAM



                                        1
       George Joseph appeals the District Court’s February 29, 2008, order granting

appellees’ motion for summary judgment. The procedural history of this case and the

details of Joseph’s claims are well known to the parties, set forth in the District Court’s

orders, and need not be discussed at length. In his complaint, Joseph alleged that before

he was transferred to Monroe County Correctional Facility (MCCF) from prison in New

York, he had been scheduled for an operation on his wrist and a colonoscopy. He further

asserted that he was taking several medications. When he arrived at MCCF, he was told

that the procedures would not be scheduled and when some of his medications ran out,

they would not be refilled. He also contended that a nurse administrator initiated the

discontinuance of his pain medication (Darvocet). Appellees filed a motion for summary

judgment, and Joseph failed to file a response despite being given several extensions of

time to do so. After the District Court granted appellees’ motion for summary judgment,

Joseph filed a timely notice of appeal.

       We have jurisdiction under 28 U.S.C. § 1291 and exercise plenary review over the

District Court’s order granting appellees’ motion for summary judgment. Gallo v. City of

Philadelphia, 161 F.3d 217, 221 (3d Cir. 1998). A grant of summary judgment will be

affirmed if our review reveals that “there is no genuine issue as to any material fact and

that the moving party is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c).

We review the facts in a light most favorable to the party against whom summary

judgment was entered. See Coolspring Stone Supply, Inc. v. American States Life Ins.



                                              2
Co., 10 F.3d 144, 146 (3d Cir. 1993).

       In their summary judgment motion, filed in July 2007, appellees argued that

Joseph had not shown that he suffered from a serious medical need or that appellees had

been deliberately indifferent. They noted that he had been treated for his medical

conditions and had refused treatment on several occasions. Appellees asserted that

Joseph had been seen by the medical department twenty-three times in nine months, was

seen by outside specialists, and received medications and a special diet for his Crohn’s

disease. Appellees explained that Joseph’s prescription for Darvocet was discontinued

because he had complained that it increased his bowel movements. Appellees submitted

Joseph’s medical records in support of these assertions.

       Joseph did not respond to or dispute any of appellees’ statements despite being

given extensions of time for seven months until February 2008. Joseph conceded that he

received a copy of his medical records from appellee in November 2006. Moreover, he

received a copy of appellees’ motion for summary judgment which contained additional

medical records. Without specifying what he believed was missing, Joseph contended

that the records were incomplete. He further asserted that the law library at his facility

did not have the legal materials he needed to respond to summary judgment. However, he

did not explain why he could not respond to appellees’ factual contentions describing the

medical care he had received.

       Joseph has submitted no evidence demonstrating that he has a serious medical



                                              3
need that has not been addressed by the medical staff at MCCF. Although Joseph

claimed to have shown jail personnel medical records indicating that he had carpal tunnel

syndrome, he did not submit these documents to the District Court. As for his pain

medication, according to the medical records submitted by appellees, Joseph was

prescribed Darvocet in August 2006 but it was discontinued on October 3, 2006, because

it gave him diarrhea.1 It was noted in the medical records that on several occasions

Joseph refused to be evaluated or take his medication.

         We agree with the District Court that appellees were entitled to summary judgment

on Joseph’s claims. Summary action is appropriate if there is no substantial question

presented in the appeal. See Third Circuit LAR 27.4. For the above reasons, as well as

those set forth by the District Court, we will summarily affirm the District Court’s order.

See Third Circuit I.O.P. 10.6.




   1
       It appears that Darvocet was prescribed again in March 2007.

                                              4